Case 3:19-cr-00243-PDW Document 25 Filed 12/18/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA,
Case No. 3:19-cr-243
Plaintiff,
PRELIMINARY ORDER OF
Vv. FORFEITURE
DENNIS LEE DAUPHINAIS,
Defendant.

 

WHEREAS, in the Information regarding the above case, the United States sought
forfeiture of specific property of the above-captioned defendant, Dennis Lee Dauphinais,
pursuant to Title 18, United States Code, Section 2253(a);

AND AS A RESULT of the guilty plea on December 18, 2019, to the Information,
together with the defendant’s waiver of any rights to said property pursuant to the Plea
Agreement, the defendant, Dennis Lee Dauphinais, shall forfeit to the United States of
America all of his right, title and interest to:

° A black Alcatel Model A502DL TCLLX Prepaid cellular phone,
IMEI: 015423003001671;

° Any and all electronic devices seized from the search related to
DENNIS LEE DAUPHINAIS on November 14, 2019.

It is hereby ORDERED, ADJUDGED and DECREED:

1. That all of the defendant’s right, title and interest in the following property is
hereby forfeited, that the United States is hereby authorized to seize the following
property at the time of sentencing, and it will be forfeited to the United States of America

for disposition in accordance with the law, that being:
Case 3:19-cr-00243-PDW Document 25 Filed 12/18/19 Page 2 of 3

e A black Alcatel Model A502DL TCLLX Prepaid cellular phone,
IMEI: 015423003001671;

° Any and all electronic devices seized from the search related to
DENNIS LEE DAUPHINAIS on November 14, 2019.

2. That all of the aforementioned forfeited property is to be held by the Federal
Bureau of Investigations, in their custody and control.

3. That the United States of America shall post Notice of Forfeiture on the official
government internet site (www.forfeiture.gov) for at least 30 consecutive days and notice
that any person, other than the defendant, having or claiming a legal interest in the above-
listed forfeited property must file a petition with the court within thirty (30) days of the
final publication of notice or of receipt of actual notice, whichever is earlier.

This notice shall state that the petition shall be for a hearing to adjudicate the
validity of the petitioner's alleged interest in the property, shall be signed by the
petitioner under penalty of perjury, and shall set forth the nature and extent of the
petitioner’s right, title or interest in the forfeited property and any additional facts
supporting the petitioner’s claim and the relief sought.

The United States may also, to the extent practicable, provide direct written notice
to any person known to have alleged an interest in the property that is the subject of the

Order of Forfeiture, as a substitute for published notice as to those persons so notified.
Case 3:19-cr-00243-PDW Document 25 Filed 12/18/19 Page 3 of 3

4. That upon adjudication of any and all third-party interests, this Court will enter
a Final Order of Forfeiture in which all interests will be addressed.

ORDERED this /& day of December 2019.

4
PETER D. WELTE, Judge
United States District Court

 
